Case 7:19-cr-00752 Document1 Filed on 04/01/19 in TXSD Page 1of1

AO 91 (Rev 8/01) — Criminal Complaint

 

 

‘ United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Fernando Garcia-Aguayo

Case Number: M-19-0749-M

IAE YOB: 1988
Mexico

* (Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my’
knowledge and belief. On or about March 34, 2019 in Hidalgo ___ County, in

the Southern District of ___ Texas
(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title ___8 _ United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Fernando Garcia-Aguayo was encountered by Border Patrol Agents near Mission, Texas on March 31, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on March 31, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on March 6, 2019 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On August 24, 2012, the defendant was convicted of 8 USC 1326 , Illegal Re-Entry and sentenced to time served and three (3)
years supervised release ferm.

Continued on the attached sheet and made a part of " complaint: [ ves & N

Approved. $ De-: of A. Lead Oana —PE

 

 

 

 

 

Sworn

efore me and subscribed in my ffs Signature off C6: wa ant/

 

April 1, 2019 <5" “Srp.
, o

Juan F. Alanis , U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer
